Citation Nr: 0939423	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to 
September 1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2005, a 
statement of the case was issued in September 2006, and a 
substantive appeal was received in October 2006.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
PTSD.  According to his January 2005 PTSD questionnaire, his 
claim is based on alleged incidents of personal assault that 
occurred while in service.  Specifically, he claimed that he 
was beaten in his bunk, locked in a freezer, kicked, thrown 
in the brig with minimal food or water, and served 
contaminated food.  He claimed that he lost over 50 pounds, 
became ill and distressed; and that he consulted with the 
ship's doctor and chaplain.  

There is an enhanced duty to assist the Veteran with the 
development of his claim for service connection for PTSD as a 
result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21- 1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples include rape, physical assault, domestic battering, 
robbery, mugging, stalking, and harassment.  M21-1MR, Part 
IV, Subpart ii, 1.D.17.a. M21-1MR identifies alternative 
sources for developing evidence of personal assault, 
including private medical records, civilian police reports, 
reports from crisis intervention centers, testimonial 
statements from confidants such as family members, roommates, 
fellow service members, or clergy, and personal diaries or 
journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2006); see Patton v. West, 12 Vet.App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 67 Fed. Reg. 10330- 10332 (March 7, 2002).  
Based on review of the record, it appears that the Veteran 
has not been sent notice of the amended provisions of 38 
C.F.R. § 3.304(f)(3).

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2009).

The Board notes that the June 2005 rating decision states 
that "a letter was sent to you on February 26, 2005, 
requesting the availability or the submission of additional 
evidence which would allow us to verify the occurrence of 
harassment and or physical assaults during your military 
service."  The Board cannot find any such letter in the 
claims file.  The Board also notes an August 4, 1961 service 
treatment record that states that the Veteran "was extremely 
reluctant to leave for west pacific area, and he has on 
numerous occasions seen myself and the chaplain for possible 
transfer back to the United States."  While this evidence 
alone does not warrant a grant of service connection for 
PTSD, it does help to substantiate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Further, the RO should furnish 
the Veteran with clear notice of the 
types of evidence which may be considered 
in a personal assault claim under 38 
C.F.R. § 3.304(f)(3).
 
2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the Veteran's claim 
of entitlement to service connection for 
PTSD, with consideration of all evidence 
in the claims file.  The RO should issue 
a supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


